Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-10, 21, 22 and 24-30 are pending. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As to claim 1, the following
limitations are novel and not obvious over the art of record in combination with the remaining
limitations “wherein the method further comprises: performing time-domain orthogonal spreading
among a quantity N1 U contained in the transmission structure by adopting an orthogonal sequence with length N1 and performing time- domain orthogonal spreading among a quantity N2 R contained in the transmission structure by adopting an orthogonal sequence with length N2 when the PUCCH does not use a frequency hopping structure in the slot; wherein U represents for a symbol position mapped by uplink control information (UCI), and R represents for a symbol position mapped by a reference signal (RS)“. 

As to claims 2 and 4-10, the claims are allowed as being dependent from an allowable claim.

As to claim 21, the claim are allowed as applied to claim 1 above with similar limitations.

As to claims 22 and 24-30, the claims are allowed as being dependent from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert C Scheibel/            Primary Examiner, Art Unit 2467                                                                                                                                                                                            
January 14, 2022